Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was pre*734seated and necessarily passed upon a question under the Constitution of the United States, viz.: Appellant Pollock contended that the order of the court impanelling a special jury violated his right to a fair and impartial trial by a jury of his peers under the Fourteenth Amendment to the Constitution of the United States. The Court of Appeals held that the order impanelling a special jury did not violate his right under the Fourteenth Amendment. [See 6 N Y 2d 890.]